DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Current pending claims are Claims 1-20 submitted on 09 JUNE 2021.  Claim 21 remains cancelled. 
Response to Amendment
Applicant’s arguments, see REMARKS, filed 09 JUNE 2021, with respect to the objection to the DRAWINGS and the 112(b) rejections have been fully considered and are persuasive.  The objection to the DRAWINGS and the 112(b) rejections has been withdrawn. 
NOTICE OF ALLOWABILITY
The following is an examiner’s statement of reasons for allowance:
In regards to the claims, the closest prior art is to YAJIMA, US Patent 7,444,864 B2, submitted on the Information Disclosure Statement on 10 DECEMBER 2020. 
The YAJIMA reference discloses a sensor assembly, abstract, Figure 15, device 1200, Column 19 line 42, comprising: 
a first sensor substrate, Figure 15, base 1220, Column 19 line 42-55, having an upper surface, a lower surface opposite the upper surface, and a first set of sensors, Figure 15, sensor chip 1230, Column 19 line 42-55, disposed along the lower surface of the first sensor substrate; and a base, Figure 15 base 1210, Column 19 line 42-55, having an upper surface, a lower surface opposite the upper surface of the base along a vertical direction, a front end, a rear end opposite the front end along a longitudinal direction that is perpendicular to the vertical direction, Figure 
The YAJIMA reference discloses most of the sensor assembly, but is silent in regards to the second sensor substrate having an upper surface, a lower surface opposite the upper surface, and a second set of sensors disposed along the lower surface of the second sensor substrate and a second recess that extends from the upper surface of the base and at least partially holds the second sensor substrate in the sensor assembly.  While it is known in the art to have sensors including a substrate with a set of sensors, the assembly as claimed with the first and second substrates with the first and second set of sensors as described in the claimed invention.  
The second sensor substrate and the second recess is present in both independent Claims 1 and 11 and are both found allowable since the these features are not found in the prior art.  
Claims 1-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM